Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/17/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 3-10 are pending and are presented for examination.  
Claims 1 and 3-10 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the thrust bearing is arranged within a range in the axial direction between the two rolling bearings, wherein one of the two rolling bearings supports one end portion in the axial direction of the rotor, and is arranged close to an end portion of a rotor core of the rotor on the one side in the axial direction, and wherein another of the two rolling bearings supports another end portion in the axial direction of the rotor, and is arranged close to an end portion of the rotor core of the rotor on the another side in the axial direction.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3-10 are also allowable for depending on claim 1. 



The feature overcomes cited prior art, WEH et al (DE 102014212413 A1, see US 20150375727 A1, US 9586564 B2, IDS on 9/27/2019).  

Examiner further considered Halasy-Wimmer et al (US 6889800 B2).  Halasy-Wimmer discloses a ball screw nut (16), which is fitted to an outer periphery of the ball screw shaft (20) through intermediation of a plurality of balls (18), and a rotor (10) of the motor part supported through intermediation of two rolling bearings (8, 15), 
but the ball screw nut (16) is not rotatably fitted, and the ball screw shaft (20) does not advance toward one side in an axial direction or retreat toward another side in the axial direction in accordance with a rotation direction of the ball screw nut.   Halasy-Wimmer discloses opposite configuration regards motions of the ball screw nut (16) and .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834